Citation Nr: 1023853	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  06-03 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected perennial allergic 
rhinitis with seasonal acute exacerbations.  

2.  Entitlement to a compensable rating for perennial 
allergic rhinitis with seasonal acute exacerbations.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1968.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an August 2005 rating decision, which in 
pertinent part, awarded service connection for perennial 
allergic rhinitis, and assigned a noncompensable rating 
effective May 5, 2005, and denied service connection for 
sinusitis.   

On January 27, 2009, a Board videoconference hearing was held 
before the undersigned; a transcript of the hearing is of 
record.   In May 2009, the case was remanded to the RO, via 
the Appeals Management Center (AMC) for further development.  


FINDINGS OF FACT

1.  The evidence of record reasonably establishes that the 
Veteran has suffered from sinusitis during the appeal period 
and that such disability was proximately due to his service-
connected allergic rhinitis.  

2.  Prior to January 27, 2009, the evidence fails to 
demonstrate 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, and also does 
not show nasal polyps.

3.  Resolving reasonable doubt in the Veteran's favor, from 
January 27, 2009, the competent evidence demonstrates at 
least 50 percent obstruction of the nasal passages on both 
sides, but does not show nasal polyps.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
sinusitis as secondary to service-connected perennial 
allergic rhinitis with seasonal acute exacerbations
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  Prior to January 27, 2009, the criteria for a compensable 
rating for perennial allergic rhinitis with seasonal acute 
exacerbations have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.97,Diagnostic Code 
6522 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
from January 27, 2009, the criteria for a 10 percent rating, 
but no higher, for allergic rhinitis with seasonal acute 
exacerbations have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 
6522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

A claimant must also be provided with information pertaining 
to assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Given the favorable disposition of the claim for service 
connection for sinusitis, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  Additionally, 
the Veteran's claim of entitlement to an increased rating for 
allergic rhinitis arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.   Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
VCAA notice is needed in regard to this claim.    

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the Veteran's claim for increase.  Pertinent 
medical evidence associated with the claims file consists of 
the service treatment records, private medical records, and 
the report of May 2005 and August 2009 VA examinations.  Also 
of record and considered in connection with the appeal is the 
transcript of the Veteran's January 27, 2009 Board hearing, 
along with various written statements provided by the 
Veteran, and by his representative on his behalf.

The Board notes that the May 2009 remand instructed the 
RO/AMC to contact the Veteran and request that he provide the 
full name of his private physician, Dr. Bright, along with 
the dates of treatment for his sinusitis and/or rhinitis from 
this physician, specifically since July 2008.  The RO/AMC was 
also instructed to secure a release of information from the 
Veteran so that treatment records for the identified periods 
could be requested.  In response, the AMC issued a June 2009 
letter requesting the above information from the Veteran.  
However, as noted in a subsequent May 2010 supplemental 
statement of the case, the Veteran did not respond to the 
RO's request.  Accordingly, as the Veteran bears the 
obligation of providing sufficient information to allow the 
RO/AMC to obtain private medical records, and as the Veteran 
did not meet this obligation, the Board finds that no further 
action on the part of the RO/AMC to obtain these records is 
necessary.  See 38 C.F.R. § 3.156(c)(1)(i).     

More generally, the Board notes that no further RO/AMC 
action, prior to appellate consideration of any of these 
claims, is required.  In summary, the duties imposed by the 
VCAA have been considered and satisfied.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield,  20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Service treatment records reveal that the Veteran was seen in 
May 1968 for complaints of sinus trouble, with continuous 
drainage and bleeding at times from the nose.  On August 1968 
separation examination, the nose, sinuses, mouth and throat 
were all found to be normal.  On his August 1968 report of 
medical history at separation, the Veteran reported that he 
had had prior hay fever.  

Regarding the post-service record, a January 2003 private 
progress note reflects diagnostic impressions of acute 
sinusitis and acute allergic rhinitis.  It was noted that the 
Veteran had symptoms of rhinorrhea, pharyngeal erythema, 
lymphadenopathy and decreased air movement.  

A November 2004 private progress note reflects diagnostic 
impressions of rhinosinusitis and allergic rhinitis.  The 
Veteran was noted to have symptoms of sinus pressure, 
effusion behind the tympanic membrane, nasal drainage and 
pharyngeal erythema.  A separate November 2004 progress note 
shows that the Veteran was complaining of sinus drainage.  

On May 2005 VA examination, the Veteran reported that while 
he was in the military in 1968, he was noted to have hay 
fever and sinus problems when he was seen by medical 
personnel for symptoms of postnasal drainage, nasal 
congestion and itching of the eyes.  He was treated 
conservatively with decongestants with apparent improvement.  
However, since then he would experience nasal congestion, 
post nasal drip, sneezing and runny nose in the spring to the 
end of the summer.  
 
The Veteran further indicated that he had been followed by a 
private physician when he left the military.  He was found to 
have seasonal allergic rhinitis with exacerbation during the 
spring up to the end of the summer.  He denied having been 
treated with antibiotics for this condition.  

Current treatment included Allegra, one tablet daily, which 
the Veteran took throughout the year with apparent 
improvement of the condition.  He reported that although 
there was seasonal exacerbation of allergic rhinitis, the 
condition was present throughout the year.  There was 
interference with breathing through the nose, especially at 
bedtime.  The Veteran denied any purulent discharge, 
shortness of breath or dyspnea.  He also denied any other 
symptoms associated with allergic rhinitis and denied periods 
of incapacitation.  

Physical examination revealed no nasal discharge.  Turbinates 
were mildly hyperemic and there was no evidence of polyps.  
There was no crusting and no tenderness along the frontal or 
maxillary sinus regions.  There was about 50% obstruction in 
the left nostril and 25% obstruction in the right nostril.  
Sinus X-rays revealed that the paranasal sinuses appeared 
normally aerated bilaterally.  No air fluid levels were seen 
to suggest acute sinusitis.  The bony nasal septum was 
grossly midline.  The impression was no findings of 
sinusitis.  The examiner diagnosed the Veteran with 
sinusitis, resolved, and perennial allergic rhinitis with 
seasonal acute exacerbations.  

After the evaluation, the examiner opined that the Veteran 
currently had allergic rhinitis, which was diagnosed as hay 
fever while he was in the military.  However, the examiner 
noted that although the Veteran did experience nasal 
congestion and symptoms of a sinus problem in service, he was 
never specifically treated for sinusitis.  A documented 
evaluation by a private physician noted rhinosinusitis, but 
such condition was currently resolved.  Therefore, the 
examiner found that it was less likely than not that the 
Veteran's sinusitis was related to military service.   
However, the examiner noted that the condition of allergic 
rhinitis with seasonal acute exacerbations manifested by 
nasal inflammation can cause obstruction of the sinus 
osteomeatal complex, therefore predisposing an individual to 
bacterial infection of the sinuses.  This process, the 
examiner explained, accounted for many cases of acute and 
bacterial bilateral sinusitis.  

In his January 2006 VA Form 9, the Veteran indicated that the 
May 2005 examination did not reflect the severity of his 
disability, as the pollen season had ended by that point.  
The Veteran indicated that he continued to take Allegra.  He 
also indicated that he had obstruction in the left nostril.  

In a January 2007 letter, a private ENT physician, Dr. 
Bright, indicated that he had the opportunity to see the 
Veteran on the 15th of December 2006 for an evaluation of 
chronic sinusitis.  Physical examination revealed slight 
nasal septal deviation.  The physician recommended that the 
Veteran use saline nasal spray for his sinus symptoms and 
also suggested applying Vaseline or Bacitracin to the nasal 
vestibule, which was dry.  Additionally, the physician noted 
that the Veteran had been treated with antibiotics for sinus 
infections three times a year.  

At his January 2009 Board hearing, the Veteran testified that 
his symptoms included a build-up of dry blood, only breathing 
out of his mouth when sleeping at night.  He also endorsed 
complete blockage of the nasal passages on the left side at 
times.  He noted that the left nostril would completely block 
2 or 3 times during the day and also at night, when it would 
get worse.  

The Veteran reported that during the day, when his nasal 
passages would get blocked he would either go to the bathroom 
or go outside and clean his nose out until he was able to 
breathe again.  On the right side he could usually blow the 
stuff out of his nose to clear the nasal passage.  Once or 
twice a week he would get a nose bleed on the right side when 
cleaning his nose out.  He indicated that even when his nasal 
passages were not totally blocked, they were more than 50 
percent blocked most of the time and that he would generally 
have to breathe out of his mouth.  

Regarding sinusitis, the Veteran testified that he remembered 
getting frequent nosebleeds in service.  Following service, 
the first time he saw a physician for his sinus symptoms 
after service was in the 1970s, when he saw a Dr. Calderoni.  
However, he was not able to obtain the records of this 
treatment.    

Around 2004 or 2005, he ended up in the hospital after 
getting a continuous nosebleed, which would not stop.  He 
indicated that his current sinus symptoms included nosebleeds 
and nasal build up.  The Veteran had last seen Dr. Bright, an 
ENT surgeon, in July of the previous year and the physician 
had issued him some nasal spray, which helped his symptoms.  

On August 2009 VA examination the Veteran reported an onset 
of allergy in the 1960s.  He had been on multiple medications 
over the years and was currently being seen periodically by 
Dr. Bright.  It was noted that the Veteran's left nostril was 
cauterized because of excessive mucus production.  The 
Veteran had three physician-sanctioned days lost work over 
the past 12 months secondary to recuperation from the 
cauterization surgery.  Dr. Bright also had prescribed 
Neosporin ointment to be used and Mucinex to try and thin out 
the phlegm.  Additionally, the Veteran had also been 
prescribed Afrin nasal spray by the VA clinic.    

The Veteran's subjective complaints on examination included 
the production of mucus, particularly in the mornings, cough 
and epistaxis that occurred two to three times per week.  He 
had not been on any antibiotics for infections.  He had had a 
problem breathing through his nose at night, which affected 
his sleep, and reported having a dry mouth.  He also 
complained of coughing throughout the day, which interfered 
with his activities at work.  He had not recently been on any 
antibiotics for infections.  He worked as an operations 
manager for a trucking company in El Paso.  He had had no 
purulent discharge and no problems with speech impairment.  
He did have pain described as headaches over the frontal 
areas.  He also reported frequent crusting.  He had had no 
incapacitating episodes over the last 12 months.  

Physical examination revealed tenderness over the right 
frontal and right maxillary and sphenoid sinuses.  The nose 
was midline without deformity.  The tissue in the nostrils 
was markedly inflamed with crusting noted in the right and 
left nostrils.  There was a scabbed over area on the left 
nostril that was healing but no bleeding was noted on the 
examination.   There was no interference or bleeding to the 
right or left nostrils on the examination.  There was no 
hypertrophy, granulomatous tissue or rhinoscleroma noted.  
There was no loss, scarring, or deformity of the nose.  There 
was no interference with the soft palate and no nasal 
regurgitation or speech impairment.  The larynx appeared 
normal.  A sinus series was normal.  The examiner diagnosed 
the Veteran with allergic rhinitis, severe, with epistaxis, 
intermittent.  Based on the normal sinus series, the examiner 
could not document the presence of sinusitis.  By way of 
explanation, he further remarked that there was no thinning 
of the mucosa, polyps or air fluid levels.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase for allergic rhinitis is an appeal 
from the initial rating assigned, the possibility of staged 
ratings must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

A.  Service Connection for sinusitis

As noted above, sinusitis was not found on x-ray during 
either the May 2005 or August 2009 VA examinations.  However, 
Dr. Bright, the private treating ENT physician specifically 
noted in his January 2007 letter, that the Veteran had been 
treated with antibiotics for sinusitis three times a year and 
also use of a saline nasal spray for the sinus symptoms had 
been recommended.  Additionally, the earlier January 2003 and 
November 2004 private progress notes show diagnoses of acute 
sinusitis and rhinosinusitis.  Thus, despite the VA 
examination findings, the evidence shows that the Veteran did 
have sinusitis during the appeal period.   Consequently, for 
service connection purposes, a current sinusitis disability 
is reasonably established.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (finding that a current disability is 
present "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the 
claim.").  

Although the presence of a current sinusitis disability 
during the appeal period has been established and although 
the Veteran was treated for potential sinus-related pathology 
in service, there is no affirmative evidence that current 
sinusitis is directly related to service.  Notably, however, 
the May 2005 VA examiner found that allergic rhinitis with 
seasonal acute exacerbations manifested by nasal inflammation 
(such as experienced by the Veteran) can cause obstruction of 
the sinus osteomeatal complex, therefore predisposing an 
individual to bacterial infection of the sinuses, and that 
this process accounts for many cases of acute and chronic 
bacterial sinusitis.  Taken together with the findings of Dr. 
Bright, this finding essentially indicates that it is at 
least as likely as not that the Veteran's sinusitis, noted in 
January 2007, was proximately due to his service-connected 
allergic rhinitis.  Accordingly, the Board finds that service 
connection for sinusitis, as secondary to service-connected 
allergic rhinitis, is warranted.  38 C.F.R. § 3.310.  To the 
extent that the evidence does not demonstrate symptomatology 
at the last examination, this is a rating consideration and 
does not impact whether service connection should be granted.  
Again, a current disability per McLain has been established 
by the record.

In summary given that recurrent, sinusitis was reasonably 
shown during the rating period and given that it is at least 
as likely as not that such disability is proximately due to 
his service-connected allergic rhinitis, the preponderance of 
the evidence is in the Veteran's favor, and service 
connection for sinusitis, as secondary to allergic rhinitis, 
is warranted.  

B.  Increased rating- allergic rhinitis

Throughout the rating period on appeal, the Veteran's service 
connected allergic rhinitis has been rated noncompensable 
under Diagnostic Code 6522 for allergic or vasomotor 
rhinitis.  38 C.F.R. § 4.97.  Under this code, a 10 percent 
rating applies where the evidence demonstrates allergic or 
vasomotor rhinitis, without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating 
applies where the evidence demonstrates polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2009). 

In the instant case, the only objective medical finding of 
record which specifically quantified the level of nasal 
obstruction experienced by the Veteran is that of the May 
2005 VA examiner, who found that there was about a 50% 
obstruction in the left nostril and 25% obstruction in the 
right nostril.   Under Code 6522, such impairment clearly 
does not warrant a compensable rating.  Id.  However, at his 
January 27, 2009 Board hearing, the Veteran credibly 
testified that both nostrils were essentially more than 50% 
blocked as he spent the majority of his time breathing only 
through his mouth.  Accordingly, resolving reasonable doubt 
in the Veteran's favor, the Board finds that the evidence 
establishes that as of January 27, 2009, the Veteran had at 
least 50% blockage in each nostril and that as a result, a 
10% rating is warranted for his allergic rhinitis.   The 
Board notes that although this finding is not based on any 
specific objective medical finding, during the August 2009 VA 
examination, the examiner did more generally find that the 
Veteran suffered from severe allergic rhinitis, a finding, 
which tends to indicate that the rhinitis results in a 
compensable level of impairment.  

There is no basis for assignment of the 10 percent rating 
prior to January 27, 2009, as 50% or more blockage in each 
nostril or 100% blockage of one nostril was not shown nor 
alleged prior to that date.  The Veteran did report blockage 
of his left nostril on his January 2006 Form 9 but did not 
allege that the nostril was 100% blocked.  

The Board also notes that polyps have not been shown, nor 
alleged.  The May 2005 VA examiner specifically found that 
there was no evidence of polyps on physical examination and 
there is no evidence of record to the contrary.  
Consequently, a rating in excess of 10 percent for the 
allergic rhinitis is not warranted for any time frame within 
the appeal period.  There are no other relevant diagnostic 
codes for consideration here for the Veteran's allergic 
rhinitis.   

The above determination is based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the May 2005 effective 
date of service connection has the Veteran's allergic 
rhinitis been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the December 2005 SOC). 

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service -connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule contemplates the described symptomatology 
attributable to allergic rhinitis and provides for ratings 
higher than that assigned based on more significant 
functional impairment, should the disability worsen.  Thus, 
the threshold requirement for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) has not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, a compensable rating for the rhinitis is not 
warranted prior to August 27, 2009, and, resolving reasonable 
doubt in the Veteran's favor, a 10 percent but no higher 
rating is warranted for the Veteran's allergic rhinitis from 
August 27, 2009.




ORDER

Service connection for sinusitis as secondary to perennial 
allergic rhinitis with seasonal acute exacerbations is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Prior to January 27, 2009, a compensable rating for perennial 
allergic rhinitis with seasonal acute exacerbations is 
denied.

From January 27, 2009, a 10 percent rating for perennial 
allergic rhinitis is granted, subject to the legal authority 
governing the payment of VA compensation.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


